Murphy, P. J.,
dissents in a memorandum as follows: The Trial Judge was a witness to the proceedings upon which the adjudication of defendant’s Batson claim was premised. As such, he ought not to have presided over the hearing to reconstruct those proceedings (see, People v Armlin, 37 NY2d 167, 173; People v McDaniel, 168 AD2d 926, 928; People v Seminara, 58 AD2d 841, 843; see also, 22 NYCRR 100.3 [E] [1] [“(a) judge shall disqualify himself or herself in a proceeding in which the judge’s impartiality might reasonably be questioned,” including where “(a) * * * (ii) the judge has personal knowl*221edge of disputed evidentiary facts concerning the proceeding”]). His participation in the reconstruction hearing in a judicial capacity functioned to deprive the defendant of his due process right to have his claim decided by a neutral and detached magistrate and of his right to confront witnesses (see, In re Murchison, 349 US 133, 138).
Accordingly, I would hold the appeal in abeyance and remand for a new reconstruction hearing to be presided over by a different Judge.